Name: Council Implementing Decision 2011/345/CFSP of 16Ã June 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international affairs;  Africa;  civil law
 Date Published: 2011-06-17

 17.6.2011 EN Official Journal of the European Union L 159/93 COUNCIL IMPLEMENTING DECISION 2011/345/CFSP of 16 June 2011 implementing Decision 2011/137/CFSP concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision 2011/137/CFSP of 28 February 2011 concerning restrictive measures in view of the situation in Libya (1), and in particular Article 8(2) thereof, Whereas: In view of the developments in Libya, the list of persons and entities subject to restrictive measures set out in Annex IV to Decision 2011/137/CFSP should be amended, HAS ADOPTED THIS DECISION: Article 1 The entry for the person set out in the Annex to this Decision shall be deleted from the list set out in Annex IV to Decision 2011/137/CFSP. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 16 June 2011. For the Council The President MARTONYI J. (1) OJ L 58, 3.3.2011, p. 53. ANNEX Person referred to in Article 1 14. ZARTI, Mustafa.